Bexar County, City of San
                                                                    Antonio and San Antonio
                                                                      Independent School



                              Fourth Court of Appeals
                                     San Antonio, Texas
                                           October 23, 2014

                                        No. 04-14-00630-CV

                                        Rowland J. MARTIN,
                                             Appellant

                                                   v.

    BEXAR COUNTY, City of San Antonio and San Antonio Independent School District,
                                   Appellees

                    From the 150th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2010-CI-19099
                         Honorable John D. Gabriel, Jr., Judge Presiding


                                           ORDER
Sitting:         Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice (not participating)


     The panel has considered the appellant's motion for rehearing, and the motion is
DENIED.


           It is so ORDERED on October 23, 2014.

                                                               PER CURIAM


ATTESTED TO: ___________________________________
             Keith E. Hottle
             Clerk of Court